Citation Nr: 0620089	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-35 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for pes planus of the 
right foot.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for flexion contracture of the fourth and fifth 
digits of the left hand.

4.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae and alopecia of the scalp.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 until his 
retirement in October 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for pes planus of the right foot and a 
right elbow disability.  In addition, the RO granted service 
connection for flexion contracture of the fourth and fifth 
digits of the left hand, evaluated as 10 percent disabling, 
and for pseudofolliculitis barbae and alopecia of the scalp, 
evaluated as noncompensable.  

The issue of entitlement to an initial compensable evaluation 
for pseudofolliculitis barbae and alopecia of the scalp is 
addressed in the REMAND below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pes planus of the right foot was demonstrated during 
service, and on VA examination following service.  

2.  The veteran's in-service complaints pertaining to the 
right elbow were acute and transitory and resolved without 
any residual disability.

3.  A disability of the right elbow has not been documented 
following the veteran's retirement from service.

4.  The veteran's flexion contracture is manifested by slight 
limitation of motion of the little and ring fingers of the 
left hand.  Unfavorable ankylosis has not been demonstrated.
CONCLUSIONS OF LAW

1.  Pes planus of the right foot was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(b) (2005).

2.  A right elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(b) (2005).

3.  An initial evaluation in excess of 10 percent for flexion 
contracture of the fourth and fifth digits of the left hand 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5223 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

The veteran's claim for service connection for flexion 
contracture of the fourth and fifth digits of the left hand 
was granted by the November 2002 rating decision on appeal.  
The veteran's filing of a notice of disagreement as to the 
disability rating did not trigger any additional § 5103 
notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105, and 
regulatory duties under 38 C.F.R. § 3.101.  As such, VA 
satisfied its duty to notify by means of a statement of the 
case, and supplemental statement of the case, which set forth 
the relevant diagnostic criteria for rating the disability at 
issue.  

With respect to the claims for service connection, the VA 
satisfied its duty to notify by means of December 2003 and 
September 2005 letters from the RO to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate his claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  The Board concludes that 
this notice satisfied the VCAA notice requirements.  

The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
right elbow disability, any question as to the appropriate 
effective date to be assigned is rendered moot.  In light of 
the decision to grant service connection for pes planus of 
the right foot, inasmuch as the veteran may express 
disagreement with the assignment of a disability rating and 
effective date in the RO rating action which effectuates this 
decision, no prejudice to the veteran will result from the 
Board's adjudication of this matter.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claims for service connection, the issues 
were readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal. 

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record.  The Board finds nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claims.  



Legal criteria and analysis 

	I.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).


A.  Pes planus of the right foot 

Although the service medical records are negative for 
complaints or findings relating to pes planus, the 
examination conducted by the VA in September 2002, prior to 
his retirement from service, established that he has pes 
planus.  On the VA examination in September 2004, an 
evaluation of the right foot again showed that the veteran 
has moderate flatfoot.  Since pes planus of the right foot 
was present during service, and has been documented following 
service, the Board concludes that the preponderance of the 
evidence supports the claim for service connection.  

B.  Right elbow

The evidence supporting the claim consists of the service 
medical records that show that the veteran was seen on two 
occasions for complaints referable to the right elbow.  In 
August 1988, the veteran reported that he had injured the 
right elbow two weeks earlier.  An examination revealed 
swelling and tenderness, but there was full range of motion.  
X-ray studies looked OK.  The assessment was contusion.  The 
veteran related in May 2002 that he had been doing push-ups 
two weeks earlier and felt a sharp pain which got worse 
throughout the day with over usage.  An examination 
demonstrated full, active range of motion and tenderness to 
palpation.  The assessment was tendonitis.  Medication, a 
brace and ice were recommended.  

The evidence against the claim includes the findings on the 
VA examination conducted in September 2002, while the veteran 
was still on active duty.  In this regard, it is significant 
to point out that this examination demonstrated that the 
veteran had full range of motion of the right elbow and there 
were no abnormal clinical findings.  Similarly, the September 
2004 VA examination disclosed no abnormality of the right 
elbow.  The Board concedes that the veteran has reported he 
experiences pain in the elbow.  In general, the Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

While the veteran has been afforded ample opportunity to 
submit evidence showing he currently has a right elbow 
disability, he has failed to do so.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  The Board concludes that the lack of any 
clinical evidence showing that the veteran has a right elbow 
disability is of greater probative value than his allegations 
regarding the presence of one.  The Board finds, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for a right elbow disability.  

	II.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for flexion contracture 
of the fourth and fifth fingers of the left hand, the Board 
must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A 10 percent rating may be assigned for favorable ankylosis 
of the ring and little fingers of the major or minor 
extremity.  Diagnostic Code 5223.  

A 20 percent evaluation may be assigned for unfavorable 
ankylosis of the ring and little fingers of the major or 
minor extremity.  Diagnostic Code 5219 (2005).

The evidence supporting the veteran's claim includes his 
complaints concerning the fingers of his left hand.  In 
addition, the September 2002 VA examination revealed a 10 
degree flexion contracture with range of motion from 10 to 90 
degrees at the fourth and fifth proximal interphalangeal 
joints.  

The evidence against the claim consists of the findings on 
the most recent VA examination, conducted in September 2004.  
That examination showed that the veteran lacked about 15 
degrees of full extension of the ring finger at the proximal 
interphalangeal joint.  There was about 10 degrees lack of 
full extension of the proximal interphalangeal joint of the 
left little finger.  No swelling or tenderness was reported.  
Grip strength was strong and the veteran could bring his 
fingertips to the palm without any problem.  Pinching was 
satisfactory.  It was indicated that the movement of the 
metacarpal phalangeal joint was full and painless.  The 
remainder of the examination of the left hand was essentially 
normal.  The Board points out that the examiner commented 
that the in-service injury had resulted in only minor 
limitation of motion of the fourth and fifth fingers, and 
that hand function was otherwise normal.  He added that 
dexterity of the hand was good.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2005) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the recent VA 
examination failed to demonstrate the presence of pain or 
weakness and, therefore, a higher rating is not warranted 
under these provisions.

Clearly, the evidence of record does not demonstrate that 
unfavorable ankylosis is present.  The evidence supporting 
the veteran's claim consists of his statements regarding the 
severity of his flexion contractures.  The Board concludes 
that the medical findings on examination are of greater 
probative value, and fail to support the claim for a higher 
rating.  The Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for flexion contractures of the fourth 
and fifth digits of the left hand during any portion of the 
appeal period.  


ORDER

Service connection for pes planus of the right foot is 
granted.

Service connection for a right elbow disability is denied.

An initial evaluation in excess of 10 percent for flexion 
contracture of the fourth and fifth digits of the left hand 
is denied.


REMAND

The veteran also claims that an initial compensable 
evaluation is warranted for pseudofolliculitis barbae and 
alopecia of the scalp.  This rating was assigned under the 
provisions of Diagnostic Code 7830 (2005).  The Board points 
out that the RO assigned a single disability rating for two 
separate areas of the body, the face and scalp.  Separate 
evaluations should be assigned.  

In addition, following the September 2004 VA examination of 
the skin, a VA physician was requested to clarify the 
findings of the examination and to specify the percentage of 
the scalp that the scarring affected.  He was not asked to do 
so concerning the face.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical care providers from whom he has 
received treatment for pseudofolliculitis 
barbae and alopecia of the scalp since 
his retirement from service.  After 


securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA examination of the skin to determine 
the nature and extent of his skin 
disabilities.  All necessary tests should 
be performed.  The examiner should state 
the percentage of exposed areas affected 
by pseudofolliculitis barbae; and the 
percentage of the scalp affected by 
alopecia.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
conjunction with the examination.

3.  The RO should assign a separate 
rating for pseudofolliculitis barbae and 
for alopecia of the scalp or explain why 
such is not in order.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


